                                              13-cv-05479
              UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


                          Clauss Constr. v. UChicago Argonne LLC
                                                      Decided Jan 13, 2015



13-cv-05479                                                                  sufficient to alert Clauss's counsel to the
                                                                             frustrations of Argonne's counsel, but that
01-13-2015                                                                   is water under the bridge at this point.
                                                                             Although the Court understands that a
Clauss Construction Plaintiff,            v.    UChicago
                                                                             party acts at its peril if it does not move for
Argonne LLC et al Defendant.
                                                                             a protective order to prevent a noticed
                                                                             deposition from occurring, it wonders
Jeffrey T. Gilbert Magistrate Judge                                          whether the same is true when a party

ORDER Defendant's Motion for a Protective                                    receives a draft notice of deposition.
                                                                             Perhaps a draft motion for a protective
Order Concerning Gauss's Rule 30(b)(6) Topics
                                                                             order would have been appropriate in that
[67]     as     supplemented     by     Defendant's
                                                                             instance. But we digress.
Supplemental Motion for a Protective Order [70]
is granted in part and denied in part. This case is                 In response to Argonne's premature motion for
set for a status hearing on 1/28/15 at 9:30 a.m. for                protective order, Clauss served a revised Rule
the purpose of resetting a discovery close date.                    30(b)(6) notice on October 28, 2014, one day after
See Statement below for details.                                    Argonne had filed its original motion [ECF 70-1]
                                                                    Argonne then filed a supplemental motion for
STATEMENT
                                                                    protective order attacking Clauss's revised Rule
On October 27, 2014, Defendant UChicago                             30(b)(6) deposition topics as being essentially no
Argonne, LLC ("Argonne") filed a Motion for a                  2    different than the original, *2 objectionable topics.
Protective Order [ECF 67] concerning a draft                        [ECF 70] As it happens, Clauss actually did some
notice for a Rule 30(b)(6) deposition tendered by                   work on the topics in response to Argonne's
Plaintiff Clauss Construction ("Clauss") on                         objections served back in September. The Court
September 25, 2014. [ECF 67 at 1] Moving for a                      set a briefing schedule on Argonne's original
protective order against a draft Rule 30(b)(6)                      motion on October 31, 2014 [ECF 69], and it
deposition notice is, of course, highly irregular.                  ordered the parties to brief the supplemental
But Argonne says it was frustrated because Clauss                   motion on the same schedule [ECF 72].
had not responded to its objections to Clauss's
draft notice and the proposed date for the                          To the extent the Court stated in its order entered
deposition was fast approaching.1 [ECF 67 at 2]                     on October 31, 2014, that the supplemental motion
                                                                    was granted [id.], that was an error; the Court
      1 By reciting the procedural history of the
                                                                    simply meant to indicate that it was accepting the
        instant Motion, the Court in no way means
                                                                    supplemental motion in place of the original
        to condone Argonne's filing of its original
                                                                    motion and to order the parties to brief that motion
        Motion for a Protective Order [67]
                                                                    rather than the initial motion. Since both parties
        challenging a draft deposition notice. The
                                                                    now have briefed the propriety of Clauss's revised
        Court wonders whether a phone call, e-
                                                                    Rule 30(b)(6) deposition topics, the Court deals
        mail or letter perhaps would have been



                                                                                                                               1
             Clauss Constr. v. UChicago Argonne LLC        13-cv-05479 (N.D. Ill. Jan. 13, 2015)

with those topics below as if they were raised in          Topics 1 and 2. Both topics are keyed to Clauss's
the original motion which is the only motion that          complaint or affirmative matter referenced in
still is open on the CM/ECF system.                        Argonne"s answer to the complaint. The fact that
                                                           prior     studies      of     decontamination    and
A.                                                         decommission work at the Argonne site comprise
The standards by which federal courts evaluate a           400 pages of material spanning a 20 year period of
Rule 30(b)(6) notice are settled and need not be           time is not, in itself, a problem. (The case Argonne
repeated here. E.E.O.C v. Source One, Inc., 2013           cites for its undue burden proposition, Michelin
WL 225033 (N.D. Ill. 2013); Smithkline Beecham             Prosperity Co. v. Fellowes Mfg. Co., 2006 WL
Corp. v. Apotex Corp., 2000 WL 116082, *9 (N.D.            1441575 (D.D.C. 2006), involved five times that
Ill. 2000). Argonne maintains that all of Clauss's         amount of material.) Clauss apparently wants to
Rule 30(b)(6) topics are, in various measures,         3   know what effect the *3 prior studies had on
vague, overbroad, not particularized and impose            Argonne's planning for the project that is at issue
upon Argonne an undue burden in terms of                   in this case particularly in terms of the quantum of
preparing its Rule 30(b)(6) witness to testify about       contamination at the site. Argonne can prepare
them. Argonne also contends that several of the            someone to testify on that topic and any others
Rule 30(b)(6) topics infringe upon the attorney            germane to the case. The Court agrees it would be
client privilege or work product doctrine by               unreasonable for Argonne to have to prepare a
requiring Argonne's representative to testify about        witness to testify about all of the minutiae
protected matters.                                         contained in all of the prior studies, but Clauss
                                                           does not seem to be headed in that direction.
Clauss responds that it has calibrated its revised
                                                           Instead, Clauss represents that it wants to question
Rule 30(b)(6) topics to the matters raised in its
                                                           an Argonne witness "about the averments it made
complaint and in Argonne's answer, affirmative
                                                           in its own pleading so Clauss can learn about
defenses and counterclaim so that the revised
                                                           [Argonne's] asserted defense ["that it had
topics now are perfectly appropriate for Rule
                                                           disclosed the extent of the Project site's
30(b)(6) testimony. It also argues that its
                                                           radioactive contamination to Clauss before it
deposition topics do not call for a witness to
                                                           submitted its bid"]." [ECF 88 at 4] That is an
testify   about    attorney    client    privileged
                                                           appropriate inquiry and Argonne can prepare a
communications or attorney work product (they
                                                           witness on that subject.
ask for facts) and if its lawyer's questions at the
deposition do ask for protected matters, Argonne's         Topic 3. This topic is vague, ambiguous and not
counsel properly can object and instruct the               specific enough to allow Argonne to prepare a
witness not to answer.                                     witness to testify about it adequately. It also
                                                           appears that other topics in the revised Rule 30(b)
B.                                                         (6) notice more narrowly address the possible
The Court has gone through each of Clauss's                issues included within this topic. Argonne need
revised Rule 30(b)(6) topics and the parties'              not prepare a witness to testify about this topic.
respective arguments about them carefully. It also
has reviewed the complaint, answer, affirmative            Topic 4. This is an appropriate topic for a Rule
defenses and counterclaim. The result of that              30(b)(6) deposition. The FONSI indicated there
analysis on Clauss's ability to question Argonne's         was approximately 2,000 cubic feet of
Rule 30(b)(6) witness about particular matters             contaminated soil that would have to be removed
listed in Clauss's revised Rule 30(b)(6) notice is         from the Argonne site. That was the basis upon
set forth below.                                           which Clauss bid the project. Clauss says it wants
                                                           to know "about the effect of the FONSI on UC


                                                                                                                  2
             Clauss Constr. v. UChicago Argonne LLC         13-cv-05479 (N.D. Ill. Jan. 13, 2015)

Argonne's planning for the project." [ECF 88 at 5]          soil. . ."), it is free to do so. As drafted, however,
Clauss alleges that the FONSI was prepared                  Topic 7 is too broad and non-specific to permit
without full consideration of more extensive            4   Argonne to prepare a witness properly. *4
contamination present at the site. [ECF 5 at ¶¶ 10 -
                                                            Topic 9. This topic seems to be untethered to the
11 ] Clauss further alleges that Argonne misled it
                                                            issues involved in this lawsuit. Argonne's
concerning the amount of contamination at the
                                                            interaction with the DOE regarding the four listed
site. [Id. at ¶¶ 12, 61] Even though Clauss has
                                                            sub-topics seems irrelevant and Clauss's one-
admitted that it does not know how many cubic
                                                            sentence defense of these topics in its response
feet of contaminated soil it removed from the site
                                                            brief does nothing to shed light on why the topics
[ECF 67 at 4], and Clauss did not process a
                                                            are relevant. Accordingly, Argonne need not
change order indicating it needed to remove more
                                                            prepare a witness to testify about this topic absent
than the 2,000 cubic feet referenced in the
                                                            more specificity from Clauss.
contract, Clauss still is entitled to probe what
Argonne knew about the extent of contamination              Topic 10. Argonne complains that this topic
at the site when it put the contract out for bid, the       includes months of communications and hundreds
effect the FONSI had on Argonne's planning for              of emails. [ECF 91 at 9] That is not, by itself, a
the project and the effect it had on the                    reason that Argonne should be excused from
specifications for the project that Clauss ultimately       preparing a corporate representative to talk about
bid.                                                        the subject. Rather, it is precisely the point of a
                                                            Rule 30(b)(6) deposition. Clauss maintains that
Topic 5. This also is an appropriate topic for a
                                                            the parties' dispute includes which party was
Rule 30(b)(6) deposition. It is directly related to
                                                            responsible for setting the DCGL levels, the root
Clauss's theory of its case as to why Argonne
                                                            of this topic 10. [ECF 88 at 6] Argonne says that is
allegedly provided it with defective specifications
                                                            wrong; Clauss's witness Mr. O'Dwyer said the
for the project or allegedly misled Clauss about
                                                            DCGLs were within Clauss's scope. [ECF 91 at
the extent of the contamination present at the site.
                                                            10] Clauss also says Argonne questioned Clauss's
Argonne disagrees with Clauss's theory and thinks
                                                            Rule 30(b)(6) representative about the very same
Clauss cannot prevail on that theory at trial, but
                                                            topic, but Argonne retorts that it only questioned
that does not mean Clauss is not entitled to pursue
                                                            Clauss's representative about Clauss's pre-bid
discovery on its theory at this stage of the case.
                                                            investigation regarding the DCGL process and
Topics 6, 7 and 8 . Topics 6 and 8 are appropriate          Clauss's cost estimate in that regard, not anything
for a Rule 30(b)(6) deposition. They reference              that Argonne did in that regard (which, of course,
information that is closely tied to Clauss's                makes sense since Argonne was questioning a
allegations in its complaint. Topic 7 ("all your pre-       Clauss witness). [ECF 88 at 6; ECF 91 at 9-10]
bid assumptions concerning performance of the               This is an appropriate topic for a Rule 30(b)(6)
decontamination and demolition work on the                  deposition. If Argonne was not involved in setting
Project") is overbroad. As drafted, it potentially          the DCGL levels and it did not know about
encompasses matters that are beyond the confines            Clauss's work in that regard, then Argonne's
of Clauss's claims. If Clauss wants to break that           witness will have little to say about this topic. If
topic down into the specific assumptions that are           Argonne has knowledge about this topic, then it is
relevant to this case, as it did with Topic 6 ("the         discoverable.
assumptions, conditions, and bases for your
                                                            Topic 11. This is an appropriate Rule 30(b)(6)
specification of 2,000 cubic feet of contaminated
                                                            deposition topic. Argonne's objection to this topic
                                                            basically sets forth its litigation position on the



                                                                                                                     3
                 Clauss Constr. v. UChicago Argonne LLC     13-cv-05479 (N.D. Ill. Jan. 13, 2015)

    issue. Clauss is entitled to explore this subject in    26 disclosure that it "continues to maintain that its
    discovery.                                              demolition procedure, crane rigging and safety
                                                            protections were unobjectionable and should not
    Topics 12, 13 and 14. These are perfectly
                                                            have been the target of a stop work order and an
    appropriate topics for a Rule 30(b)(6) deposition.
                                                            ejection from the site of key Plaintiff personnel."
    They track issues raised by the pleadings. An
                                                            [Id. at 9] Whether or not evidence concerning the
    Argonne representative can be prepared
                                                            stop work order ends up being admitted at trial, it
    concerning the entity's knowledge or lack of
                                                            is a subject about which Clauss can take discovery
    knowledge about these subjects.
                                                            given the broader net Rule 26(b)(1) allows for
    Topic 15. Argonne objects to this topic, which          discovery than the Federal Rules of Evidence
    seeks the entity's knowledge about any contention       countenance for the admission of evidence at trial.
    it is making that Clauss is responsible for "delays
                                                            Topic 17. This is an appropriate topic for a Rule
    to the Project critical path," on the ground that
                                                            30(b)(6) deposition. Clauss's theory in this regard
    Clauss has not made a claim for critical path delay.
                                                            is laid out in paragraphs 36 through 38 of its
    [ECF 91 at 12] Clauss does not respond directly to
                                                            complaint. Argonne contends that Clauss left 1.6
    that objection. Instead, it says it is entitled to
                                                            million pounds of contaminated rubble and debris
    explore Argonne's contention that any delays were
                                                            at the site and lied about whether it had removed
    Clauss's fault, not Argonne's. [ECF 88 at 7] To the
                                                            that material. The contaminated rubble and debris
    extent that a "critical path delay" is a term of art,
                                                            Clauss allegedly left at the site, according to
    then the Court agrees with Argonne that this topic
                                                            Argonne, led to elevated contamination readings
    concerns an issue that is not relevant to a claim or
                                                            which dropped once the material was removed
    defense in this case. To the extent Clauss wants to
                                                            after months of fighting about it. Clauss disagrees
    explore the subject it described in its response to
                                                            with Argonne's take on the situation as alleged, in
    Argonne's objection, however, it should formulate
                                                            part, in paragraphs 36 through 38 of its complaint.
    a Rule 30(b)(6) topic on that subject. Argonne
                                                            Topic 17 focuses on Argonne's interactions with a
    need not prepare a witness to testify about this
                                                            consultant hired to conduct a confirmatory site
    topic as phrased.
                                                            survey concerning contamination. Argonne may
    Topic 16. This topic is largely argumentative ("        disagree with Clauss's theory but that doesn't
    [d]ecisions to . . . interfere with Clauss              mean Clauss is not entitled to take discovery
    Construction's planned activities for performance       related to that theory.
    of work as described in paragraph 17 of the
                                                            Topics 18 and 19. These are appropriate topics for
    Complaint") and, for that reason, is counter-
                                                            a Rule 30(b)(6) deposition. Argonne's objections
    productive. Argonne need not prepare a witness to
                                                            to Topics 18 and 19 make no sense, at least as the
    testify about Clauss's characterization of
                                                            Court understands the issues. Argonne's views
    Argonne's activities as interference with Clauss's
                                                            about Clauss's final report for the project are
    work. The one aspect of this topic that is factual
                                                            relevant and discoverable. That Clauss is "not
    and not objectionable as argumentative is "
                                                            seeking any damages related to the issuance of
5   [d]ecisions *5 to stop work." Argonne says that
                                                            Clauss' final report" [ECF 91 at 14] is not a reason
    Clauss is not seeking any damages related to the
                                                            to object to discovery concerning Argonne's views
    only "stop work" order on the project, citing
                                                            of Clauss's final report in a case involving a
    Clauss's Rule 26 disclosure [ECF 91-13].
                                                            dispute about Clauss's performance of work for
    Although Clauss apparently is not seeking from
                                                            Argonne. Neither is the fact that Clauss
    Argonne the $30,000 it incurred as a result of
                                                            supposedly was given Argonne's views about its
    Argonne's stop work order, Clauss says in its Rule
                                                            final report during the project. Similarly, the fact


                                                                                                                    4
                 Clauss Constr. v. UChicago Argonne LLC    13-cv-05479 (N.D. Ill. Jan. 13, 2015)

    that Clauss already has received Argonne's written     inability to get along during the discovery process
    responses to Clauss's Request for Equitable            as well as Argonne's excessive word-smithing
    Adjustment does not render that subject off-limits     opposition to Clauss's Rule 30(b)(6) notice, a
    in a Rule 30(b)(6) deposition.                         round of contention interrogatories directed at the
                                                           factual underpinnings for Argonne's affirmative
    Topic 20. This topic seems to be duplicative of
                                                           defenses and counterclaim would not be the most
    Topic 19 to some extent and is vague to the extent
                                                           productive Way to proceed at this juncture.
    it references undefined "follow-on submissions."
                                                           Clauss's Rule 30(b)(6) notice references "facts"
    Argonne does not have to prepare a witness on
                                                           supporting Argonne's affirmative defenses and
    this topic without further specification from
                                                           counterclaim, not legal theories. The Court
    Clauss.
                                                           recognizes that a catalogue of all facts that support
    Topics 21 and 22. These topics ask Argonne to          a legal theory can involve attorney work product
    designate a Rule 30(b)(6) witness to testify about     to some extent. But a corporate representative can
    the "factual bases underpinning" Argonne's             be prepared to testify about facts within the
    affirmative defenses and counterclaim. Argonne         corporation's knowledge. To the extent that
    objects that these topics invade the attorney-client   questioning moves into matters protected by the
    and/or work product privileges. There is a             attorney-client privilege or work product doctrine,
    difference of opinion among courts as to whether a     Argonne's counsel can object and even instruct the
    Rule 30(b)(6) topic that asks an entity to designate   witness not to answer though the Court hopes that
    a witness to testify about facts underlying legal      option will be exercised sparingly, if at all, during
    claims or defenses is appropriate. The issue           the deposition.
    usually comes down to whether contention
                                                           That said, Argonne's "mend the hold" Affirmative
    interrogatories are a better discovery vehicle for
                                                           Defense F is a purely legal defense. It does not
    that kind of information than a Rule 30(b)(6)
                                                           appear to be a defense that has "factual
    deposition. Compare TV Interactive Data Corp. v.
                                                           underpinnings" about which Argonne should have
    Sony Corp., 2012 WL 1413368 (N.D. Cal. 2012)
                                                           to prepare a corporate witness. Rather, the factual
    (contention interrogatories more appropriate
                                                           basis for that legal defense is laid out clearly in
    discovery vehicle in a patent case) with Radian
                                                           paragraphs 17 to 20 of Argonne's Affirmative
    Asset Assurance, Inc. v. College of Christian Bros,
                                                           Defense F. No more is required of a Rule 30(b)(6)
6   of New Mexico, 273 F.R.D. 689 (D. N.M. 2011) *6
                                                           deponent on that subject.
    (Rule 30(b)(6) deposition concerning factual basis
    for affirmative defenses and counterclaim can go       Topic 23. Argonne does not object to this topic.
    forward subject to appropriate objections at the
    deposition as to particular questions). See also       C.
    E.E.O.C v. Source One, Inc., 2013 WL 225033,           Finally, Argonne's request for attorneys' fees and
    *6-8 (N.D. Ill. 2013) (Rule 30(b)(6) deposition        costs incurred in filing its motion for a protective
    concerning all information that "supports or           order is denied. The motion was denied in more
    rebuts" allegations in complaint deferred until        respects than it was granted, and Argonne made
    after plaintiff supplements its interrogatory          more work for itself than was necessary in
    responses).                                            opposing many of Clauss's revised deposition
                                                           topics. Clauss did not seek its attorneys' fees
    At this stage of this case, with written discovery
                                                           incurred in responding to Argonne's motion.
    concluded and all fact discovery completed except
    for the Rule 30(b)(6) deposition under present         The Court will reset a discovery close date at the
    consideration, and given the parties' profound         status hearing set for January 28, 2015, at 9:30
                                                           a.m.


                                                                                                                   5
             Clauss Constr. v. UChicago Argonne LLC   13-cv-05479 (N.D. Ill. Jan. 13, 2015)

It is so ordered. Dated: January 13, 2015             United States Magistrate Judge

/s/_________

Jeffrey T. Gilbert




                                                                                              6
                                        Civil Action No.: 1:20-cv-00845-RM-SKC
                           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO


                               Preitauer v. Am. Family Mut. Ins. Co.
                                                     Decided Dec 29, 2020



    Civil Action No.: 1:20-cv-00845-RM-SKC                         testify, and the side taking the deposition has an
                                                                   obligation to "designate with painstaking
    12-29-2020
                                                                   specificity, the particular subject areas that are
    TYLER PREITAUER, Plaintiff, v. AMERICAN                        intended to be questioned, and that are relevant to
    FAMILY MUTUAL INSURANCE COMPANY,                               the issues in dispute." E.E.O.C. v. Thorman &
    S.I., Defendant.                                               Wright Corp., 243 F.R.D. 421, 426 (D. Kan.
                                                                   2007).
    U.S. Magistrate Judge S. Kato Crews
                                                                   "An overbroad Rule 30(b)(6) notice subjects the
    FIRST WRITTEN DISCOVERY ORDER                                  noticed party to an impossible task. To avoid
                                                                   liability, the noticed party must designate persons
    This Discovery Order addresses the Parties'
                                                                   knowledgeable in the areas of inquiry listed in the
    dispute over three topics from Plaintiff's Rule
                                                                   notice." Reed v. Bennett, 193 F.R.D. 689, 692 (D.
    30(b)(6) Deposition Notice. Counsel for the
                                                                   Kan. 2000). Where the deponent "cannot identify
    Parties contacted chambers (consistent with the
                                                                   the outer limits of the areas of inquiry noticed,
    Court's civil case practice standards) to alert the
                                                                   compliant designation is not feasible." Id. For
    Court to their discovery dispute. They
                                                                   example, when identified topics-of-inquiry for a
    subsequently filed simultaneous briefs on the
                                                                   Rule 30(b)(6) deposition use the term "all," courts
    issues, as the Court requested. [#40 and #41.] The
                                                                   have noted that Rule 30(b)(6) depositions are not
    Court now issues this order to resolve the
                                                                   intended to be "memory tests" in which a
    discovery dispute, as indicated below.
                                                                   deponent is asked to recall every single detail
    PRINCIPLES                                                     related to a topic. Gebremedhin v. Am. Family
                                                                   Mut. Ins. Co., No. 113- cv-02813, 2015 WL
    "A deposition under Rule 30(b)(6) differs in
                                                                   4272716, at *10 n.6 (D. Colo. July 15, 2015); see
    significant respects from the normal deposition.
                                                                   also Reed, 193 F.R.D. at 692 ("Although plaintiff
    To begin with, the notice of deposition must
                                                                   has specifically listed the areas of inquiry for
    'describe with reasonable particularity the matters
                                                                   which a 30(b)(6) designation is sought...Plaintiff
    for examination.'" 8A C. Wright, A. Miller, & R.
                                                                   broadens the scope of the designated topics by
    Marcus, Federal Practice & Procedure § 2103 (3d
                                                                   indicating that the areas of inquiry will 'includ[e],
    ed. 2010). This requirement seeks "to enable the
                                                                   but not [be] limited to' the areas specifically
    responding organization to identify the person
                                                                   enumerated.").
2   who is best situated to *2 answer questions about
    the matter, or to make sure that the person selected           For these reasons, a measure of specificity tailored
    to testify is able to respond regarding that matter."          to the facts of the case is required when crafting
    Id. Accordingly, Rule 30(b)(6) creates obligations             the topics for a Rule 30(b)(6) deposition. See
    on both sides: the side being deposed has an              3    Thorman & *3 Wright Corp, 243 F.R.D. at 426
    obligation to prepare one or more witnesses to                 (Rule 30(b)(6) topics must "designate with



                                                                                                                           1
                   Preitauer v. Am. Family Mut. Ins. Co.     Civil Action No.: 1:20-cv-00845-RM...

    painstaking specificity, the particular subject areas        limiting language of "substantially relied upon in
    that are intended to be questioned, and that are             adjusting" the claim, does not save Topic 15 from
    relevant to the issues in dispute."); Lapenna v.             its defects. It lacks the requisite specificity
    Upjohn Co., 110 F.R.D. 15, 21 (E.D. Pa. 1986)                required by Rule 30(b)(6) and is disallowed.
    (disallowing questions where it was apparent there
                                                                 Topic 33: This topic is also too broad. It
    had been no attempt to tailor them to the facts
                                                                 encompasses, "any representative at AmFam who
    involved in the case).
                                                                 in any way participated in the handling, adjusting
    The proper scope of a Rule 30(b)(6) deposition is            assessing, or evaluation" of Plaintiff's claims for
    further limited by the proportional needs of the             UM and UIM benefits, no matter how little their
    case. Fed. R. Civ. P. 26(b)(1). Indeed, Rule 26(b)           involvement may have been. It also is not tailored
    (2)(C) allows a court to limit discovery on motion           to disciplinary or corrective actions involving
    or on its own if it determines: (1) the discovery            conduct relevant to the claims or defenses in this
    sought is unreasonably cumulative or duplicative,            case, but rather, it encompasses discipline or
    or may be obtained from some other source that is            corrective action issued for any reason. This topic
    more convenient, less burdensome, or less                    is disallowed.
    expensive; (2) the party seeking discovery has had
    ample opportunity to obtain the information by               ***
    discovery in the action; or (3) the proposed             5   *5
    discovery is outside the scope permitted by Rule
                                                                 For these reasons it is ORDERED that Defendant
    26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).
                                                                 prepare and provide a Rule 30(b)(6) designee(s) to
    ANALYSIS                                                     provide testimony on Topic 12 as modified above.
                                                                 FURTHER ORDERED that Topics 15 and 33 are
    Defendant objects to three topics—Topics 12, 15,
                                                                 disallowed.1 DATED: December 29, 2020
    and 33.
                                                                      1 The Court understands from its staff (after
    Topic 12: The Court agrees with Plaintiff that this
                                                                         a call they received from counsel) that the
    topic has some relevance to Defendant's
                                                                         disputes and arguments raised herein also
    affirmative defense of non-cooperation. See Fed.                     pertain to corresponding Requests for
    R. Civ. P. 26(b)(1) ("Parties may obtain discovery                   Production   of   Documents     issued   by
    regarding any nonprivileged matter that is relevant                  Plaintiff under Fed. R. Civ. P. 34, and that
    to any party's claim or defense and proportional to                  the parties have asked the Court to address
    the needs of the case . . ..") But crafted as a Rule                 those as well. The Court's rulings herein
    30(b)(6) topic, Topic 12 lacks the requisite                         concerning Topics 15 and 33 apply to the
    specificity. The Court will allow this topic but                     corresponding RFPs. However, the Court
    limited to records Defendant obtained from the                       finds an RFP that corresponds to the

4   releases that were *4 not previously provided to                     language of Topic 12 to be relevant and

    Defendant by Plaintiff and which Defendant                           proportional. The Court notes Defendant's
                                                                         argument that this information is equally
    intends to rely upon in support of its non-
                                                                         available to Plaintiff; but that places the
    cooperation affirmative defense.
                                                                         burden on Plaintiff to determine and
    Topic 15: The Court sustains Defendant's                             demonstrate what he failed to provide to
    objections to this topic. Topic 15 is overbroad and                  Defendant, if anything. Asking Defendant

    vague. It is not limited to specific types of                        to produce or identify what it received

    training, seminars, or training bulletins, and in that               from third parties that it contends it never
                                                                         received from Plaintiff is a reasonable
    sense, potentially encompasses a wide swath of
                                                                         request that satisfies Fed. R. Civ. P. 26,
    irrelevant information. Even the attempted


                                                                                                                        2
                Preitauer v. Am. Family Mut. Ins. Co.   Civil Action No.: 1:20-cv-00845-RM...

       especially considering Defendant's non-
       cooperation affirmative defense. Finally,
       Defendant's brief references a possible
       issue regarding RFP 3 that the parties had
       not conferred over, and which Plaintiff did
       not address in his brief. Thus, the Court
       does not address RFP 3 currently. --------

BY THE COURT:

/s/_________

S. Kato Crews

U.S. Magistrate Judge




                                                                                                3
                                            Case No. 18 CV 50286
            UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS WESTERN DIVISION


                                       Schyvincht v. Menard, Inc.
                                                     Decided Jul 10, 2019



    Case No. 18 CV 50286                                                A. MENARDS's knowledge as to any facts
                                                                        of the 8/14/16 Incident.
    07-10-2019
                                                                        B. MENARDS's investigation into the
    Bret Schyvincht, Plaintiff, v. Menard, Inc., d/b/a                  facts, cause, and injuries incurred by
    Menards, Defendant.                                                 Plaintiff in the 8/14/16 Incident.
                                                                        C. MENARDS's position or opinion that
    Magistrate Judge Lisa A. Jensen                                     Plaintiff was not exercising due care for
                                                                        his own safety at the time of the 8/14/16
    MEMORANDUM OPINION AND ORDER
                                                                        Incident.
    Before the Court is Defendant's motion for                          D. MENARDS's position or opinion that
    protective order [52]. Defendant requests that this                 someone other than Gerardo Ibarra was
    Court enter a protective order striking Topics A,                   responsible for Plaintiff's injuries incurred
    B, C, D, E, and F in Exhibit A of Plaintiff's Notice                as a result of the 8/14/16 Incident.
    of Rule 30(b)(6) Deposition and limiting Topics                     E. All training provided to Gerardo Ibarra
    G, H, and I to rules, polices, procedures, and                      with regard to safe handling of lumber at
    efforts of Defendant generally. Dkt. 52 at 6. For                   the Sycamore Store.
    the following reasons, Defendant's motion for                       F.     Gerardo      Ibarra's   duties     and
    protective order [52] is granted in part and denied                 responsibilities on August 14, 2016 with
    in part. Defendant's motion is granted in part with                 respect to the safe handling of lumber.
    respect to Topics C and D and is denied as to the                   G. All rules, policies or procedures in
    remainder of the Topics.                                            effect at the Sycamore Store on August 14,
                                                                        2016 intended to protect consumer
    I. BACKGROUND                                                       members of the public from being struck
    This case stems from an incident on August 14,                      by lumber.
    2016 at the Menards Sycamore Store where
2                                                                  *2
    Plaintiff was struck in the head by a piece of
                                                                        H. All rules, policies or procedures in
    lumber. Dkt. 1 Ex. A. The case originated in the
                                                                        effect at the Sycamore Store on August 14,
    Circuit Court of the 23rd Judicial Circuit, DeKalb
                                                                        2016, which MENARDS employees were
    County, Illinois and was removed to this Court on
                                                                        required to follow and which were
    August 30, 2018. Dkt. 1. On March 15, 2019,
                                                                        intended to protect employees or consumer
    Plaintiff served a Notice of Video Deposition(s)
                                                                        members of the public against personal
    Pursuant to Rule 30(b)(6). Dkt. 46. The Notice
                                                                        injury.
    asked Defendant to identify and produce a witness
                                                                        I. All efforts of MENARDS to protect
    or witnesses to provide testimony on the following
                                                                        consumers against being struck by lumber
    topics:
                                                                        being handled by MENARDS employees,
                                                                        both before and after August 14, 2016.


                                                                                                                        1
                 Schyvincht v. Menard, Inc.     Case No. 18 CV 50286 (N.D. Ill. Jul. 10, 2019)

Dkt. 52 Ex. 1.                                                  (i) the discovery sought is unreasonably
                                                                cumulative or duplicative, or can be
Defendant moved for entry of a protective order
                                                                obtained from some other source that is
on June 24, 2019. Dkt. 52. Plaintiff responded on
                                                                more convenient, less burdensome, or less
June 26, 2019. Dkt. 56. This Court held a motion
                                                                expensive;
hearing and heard oral arguments on July 1, 2019.
                                                                (ii) the party seeking discovery has had
Dkt. 58.
                                                                ample opportunity to obtain the
II. DISCUSSION                                                  information by discovery in the action; or
                                                                (iii) the burden or expense of the proposed
Federal Rule of Civil Procedure 30(b)(6)
                                                                discovery outweighs its likely benefit,
addresses deposition discovery directed to a
                                                                considering the needs of the case, the
corporation. It states that a deposition notice "must
                                                                amount in controversy, the parties'
describe with reasonable particularity the matters
                                                                resources, the importance of the issues at
for examination[,]" and the corporation "must then
                                                                stake in the action, and the importance of
designate one or more officers, directors, or
                                                                the discovery in resolving the issues.
managing agents, or designate other persons who
consent to testify on its behalf; and it may set out         FED. R. CIV. P. 26(b)(2)(C).
the matters on which each person designated will
                                                             The party seeking the protective order must show
testify." FED R. CIV. P. 30(b)(6). Then, the
                                                             good cause by making a "particular and specific
corporation must prepare the designated person so
                                                             demonstration of fact, as distinguished from
that he/she can "testify about information known
                                                             stereotyped and conclusory statements." EEOC v.
or reasonably available to the organization." Id.
                                                             Source One Staffing, Inc., No. 11 C 6754, 2013
The scope of Rule 30(b)(6) is limited by Rule 26             WL 25033, at *3 (N.D. Ill. Jan. 2, 2013) (quoting
which permits "discovery regarding any                       Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16
nonprivileged matter that is relevant to any party's         (1981)). "Rule 26(c) confers broad discretion on
claim or defense and proportional to the needs of            the trial court to decide when a protective order is
the case[.]" FED. R. CIV. P. 26(b)(1). Rule 26 also          appropriate and what degree of protection is
allows a court, upon a showing of good cause, to             required." Gordon v. Countryside Nursing &
enter a protective order to protect a party from             Rehab. Ctr., LLC, No. 11 C 2433, 2012 WL
"annoyance, embarrassment, oppression, or undue          3   2905607, at *2 (N.D. Ill. July 16, 2012). *3
burden or expense[.]" FED. R. CIV. P. 26(c)(1).
                                                             Defendant argues that the topics designated by
Finally, Rule 26 requires that the court must limit
                                                             Plaintiff are inappropriate for a Rule 30(b)(6)
the frequency or extent of discovery if it
                                                             deposition because they involve "hearsay
determines that:
                                                             testimony, legal theories, and duplicative
                                                             testimony." Dkt. 52 at 2. Defendant provides more
                                                             specific arguments for groups of topics. The Court
                                                             addresses each argument in turn.

                                                             Topics C and D

                                                             Defendant argues that Topics C and D should be
                                                             stricken because they 1) call for Defendant's
                                                             "position or opinion" on its legal defenses and 2)
                                                             would infringe on protected work product.
                                                             Plaintiff argues in response that numerous courts



                                                                                                                    2
               Schyvincht v. Menard, Inc.      Case No. 18 CV 50286 (N.D. Ill. Jul. 10, 2019)

have ruled that a Rule 30(b)(6) notice of                   does not seek facts but only a legal opinion as to
deposition that seeks the "factual bases for another        whether Plaintiff was exercising "due care" for his
party's claims or defenses is proper." Dkt. 53 at 3.        safety. Due care is a legal term of art, and as such
However, at oral arguments, this Court asked                Topic C impermissibly seeks a legal opinion from
Plaintiff's counsel if he was seeking strictly the          a lay witness.
factual bases for any of Defendant's affirmative
                                                            Similarly, Topic D requests "MENARDS's
defenses. He replied that he was seeking both the
                                                            position or opinion that someone other than
underlying facts and Menards's opinion on the
                                                            Gerardo Ibarra was responsible for Plaintiff's
matters set forth in the deposition notice.
                                                            injuries incurred as a result of the 8/14/16
Plaintiff's Notice requests a Rule 30(b)(6) witness         Incident." Dkt. 52 Ex. 1. As drafted, Topic D also
to address: "C. MENARDS's position or opinion               requests a legal opinion as opposed to underlying
that Plaintiff was not exercising due care for his          facts.    Black's    Law       Dictionary     defines
own safety at the time of the 8/14/16 Incident."            "responsibility" as the "quality, state, or condition
Dkt. 52 Ex. 1. As drafted, Topic C impermissibly            of being answerable or accountable; Liability."
seeks a legal conclusion. Questions seeking a legal         Responsibility, BLACK'S LAW DICTIONARY
conclusion from a lay person exceed the                     (11th ed. 2019). "Liability," in turn, means the
permissible scope of a Rule 30(b)(6) deposition.        4   "quality, state, or condition of being *4 legally
Majestic Bldg. Maint., Inc. v. Huntington                   obligated or accountable; legal responsibility to
Bancshares, Inc., No. 2:15-CV-3023, 2018 WL                 another or to society, enforceable by civil remedy
3358641, at *11 (S.D. Ohio July 10, 2018); see              or criminal punishment." Liability, BLACK'S
also Stowers v. Supreme Court of Appeals of W.              LAW DICTIONARY (11th ed. 2019). Courts have
Va., No. 2:18-CV-00560, 2019 WL 2319305, at *1              treated questions directed to a party's legal
(S.D. W. Va. May 29, 2019) (Proposed topics that            responsibility or liability as improper. See, e.g.,
ask the witness to offer a legal opinion are                Turubchuk v. E. T. Simonds Constr. Co., No. 3:12-
inappropriate inquiries for a Rule 30(b)(6)                 CV-594-SMY-DGW, 2015 WL 5725159, at *4
deposition); Olsen-Ivie v. K-Mart, No. 2:17-cv-             (S.D. Ill. Sept. 30, 2015) (finding that various
00255-DB-PMW, 2018 U.S. Dist. LEXIS 24194,                  requests to admit, as to whether the defendant
at *1-2 (D. Utah Feb. 12, 2018) (Questions                  "was liable" to the plaintiff in a previous case and
intended to illicit 30(b)(6) deponent's legal               the defendant's "legal responsibilities," were
opinion or analysis of claims or defenses including         improper because they were seeking legal
negligence, intervening cause and assumption of             conclusions); Tarpoff v. United States, No. 09-CV-
risk are improper).                                         00411 DRH, 2011 WL 1205731, at *4 (S.D. Ill.
                                                            Mar. 10, 2011) (allowing questioning of a lay
Plaintiff cites Canal Barge Co. v. Commonwealth
                                                            witness's corporate responsibility but not legal
Edison Co., No. 98 C 0509, 2001 WL 817853
                                                            responsibility). The Court concludes that Topics C
(N.D. Ill. July 19, 2001) for the proposition that
                                                            and D improperly seek a legal opinion and as such
legal opinions are appropriate Rule 30(b)(6)
                                                            are improper Rule 30(b)(6) topics. Therefore,
topics. The Court in Canal Barge did not set forth
                                                            Defendant's motion for protective order is granted
the specific topics that were at issue. However, it
                                                            with respect to Topics C and D.
did summarize the topic as "inquiries into
ComEd's position that the work performed on the             Should Plaintiff wish to determine Menards's legal
barges was not maintenance[.]" Id. at *2. The               position regarding whether Plaintiff or some third
Court noted that these inquiries were "quite fact-          party was responsible for Plaintiff's injuries, such
specific[.]" Id. Unlike the "fact-specific" Rule            inquiry is better suited as a contention
30(b)(6) topics at issue in Canal Barge, Topic C            interrogatory. See, e.g., Canal Barge, 2001 WL


                                                                                                                    3
               Schyvincht v. Menard, Inc.     Case No. 18 CV 50286 (N.D. Ill. Jul. 10, 2019)

817853, at *6 (Whether a Rule 30(b)(6) deposition          whether and to what extent a 30(b)(6) deposition
or a Rule 33(c) contention interrogatory is more           could be read in as testimony at trial. It did not
appropriate will be a case by case factual                 rule that hearsay was a valid objection to the
determination.); see also Source One Staffing,             taking of a Rule 30(b)(6) deposition.1 Certainly, it
2013 WL 25033, at *7; SmithKline Beecham               5   is not. Hearsay is generally *5 discoverable under
Corp. v. Apotex Corp., No. 98 C 3952, 2000 WL              Federal Rules of Civil Procedure. FED. R. CIV. P.
116082, at *9-10 (N.D. Ill. Jan. 24, 2000). This is        26(b)(1) ("Information within this scope of
especially appropriate in this case where no clear         discovery need not be admissible in evidence to be
affirmative defense has been plead.                        discoverable."). Therefore, the Court rejects
                                                           Defendant's argument that Topics A and B should
Topics A and B
                                                           be stricken because a corporate representative
Defendant argues that Topics A and B should be             would lack personal knowledge of the incident
stricken because a corporate representative would          and thus would make his/her testimony hearsay.
lack personal knowledge of the incident and thus                 1 Moreover, the Court in Sara Lee Corp.
his/her testimony would amount to hearsay. This
                                                                   explicitly stated that a Rule 30(b)(6)
objection misunderstands the purpose of Rule                       witness may testify not only to matters
30(b)(6). Rule 30(b)(6) states that "persons                       within his personal knowledge but also to
designated must testify about information known                    matters known or reasonably available to
or reasonably available to the organization." FED                  the organization. Id. (internal citations
R. CIV. P. 30(b)(6) (emphasis added). Thus, Rule                   omitted); see also Univ. Healthsystem
30(b)(6) does not require that the deponent have                   Consortium v. UnitedHealth Grp., Inc., 68
personal knowledge of the matters to which he/she                  F.Supp.3d 917, 921 (N.D. Ill. Sept. 19,
testifies; this is true because a Rule 30(b)(6)                    2014) ("a Rule 30(b)(6) witness may testify

deponent presents the knowledge, opinions or                       both in a deposition and at trial to matters

positions of the corporation, not the deponent.                    as to which she lacks personal knowledge,
                                                                   notwithstanding    the   requirements    of
Canal Barge, 2001 WL 817853, at *1. If the
                                                                   Federal Rule of Evidence 602.").
deponent lacks personal knowledge, the
corporation must educate the deponent so that              Topics E-I
he/she can testify knowledgeably about matters
within the organization's corporate knowledge.             Defendant requests that Topics E and F be stricken
Preparing the deponent includes providing him/her          and Topics G, H, and I be limited to the rules,
with documents, present or past employees, or              policies, procedures, and efforts of Menards
other sources of information to review. See, e.g.,         generally. Defendant argues that a corporate
Indus. Eng'g & Dev. v. Static Control                      representative would have no personal knowledge
Components, Inc., No. 8:12-cv-691-T-24-MAP,                of how Menards' rules, policies, and procedures
2014 U.S. Dist. LEXIS 141823, at *7-8 (M.D. Fla.           were carried out in the Sycamore store or what
Oct. 6, 2014).                                             training was provided to a particular employee. As
                                                           set forth above, a corporate representative does not
Defendant relies on Sara Lee Corp. v. Kraft Foods          have to have personal knowledge but must testify
Inc., 276 F.R.D. 500 (N.D. Ill. 2011) for the              to "information known or reasonably available to
proposition that requiring a Rule 30(b)(6)                 the organization." FED R. CIV. P. 30(b)(6).2 The
deponent to testify on matters outside his personal        Court finds that Defendant has not shown good
knowledge would amount to impermissible                    cause for a protective order to strike Topics E and
hearsay. This argument is without merit. The               F or to limit Topics G, H, and I.
Court in Sara Lee Corp. was asked to decide



                                                                                                                  4
                 Schyvincht v. Menard, Inc.            Case No. 18 CV 50286 (N.D. Ill. Jul. 10, 2019)

      2 In its motion, Defendant also cites to FED                  noticed as an individual does not bind an entity as
        R. CIV. P. 30(d)(3)(B). Rule 30(d)(3) states                a Rule 30(b)(6) witness does. "Thus, the fact that
        that "[a]t any time during a deposition, the                individually named witnesses have testified
        deponent or a party may move to terminate
                                                                    concerning a subject is generally no obstacle to a
        or limit it on the ground that it is being
                                                                    30(b)6) deposition on the same subject." Sabre v.
        conducted in bad faith or in a manner that
                                                                    First Dominion Capital, LLC, No. 01 CIV. 2145
        unreasonably    annoys,   embarrasses,   or
                                                                6   (BSJ)(H., 2002 WL *6 31556379, at *2 (S.D.N.Y.
        oppresses the deponent or party." FED R.
                                                                    Nov. 15, 2002); see also Smith v. General Mills,
        CIV. P. 30(d)(3)(A) (emphasis added).
        Because Defendant's motion for entry of
                                                                    Inc., No. C2 04-705, 2006 U.S. Dist. LEXIS
        protective order was not filed during a                     19093, at *15-18 (S.D. Ohio Apr. 13, 2006)
        deposition, Rule 30(d)(3) does not apply. --                (collecting cases). Further, Plaintiff's counsel
        ------                                                      stated at the motion hearing that taking one Rule
                                                                    30(b)(6) deposition could decrease the overall
General Burdensome Objection                                        number of depositions Plaintiff would seek to
Finally, Defendant broadly argues that the Court                    take, making the litigation less burdensome and
should limit the scope of the Rule 30(b)(6)                         less expensive. Defendant, on the other hand, did
deposition because topics A, B, E, F, G, H, and I                   not identify any burdens to outweigh the value of
are unreasonably cumulative and duplicative, and                    the Rule 30(b)(6) deposition sought. Therefore, in
obtainable from individual depositions that are                     considering the totality of the circumstances, the
more convenient and less burdensome. "[T]he                         Court declines to limit Topics A, B, E, F, G, H,
court must limit the frequency or extent of                         and I of the Rule 30(b)(6) deposition.
discovery otherwise allowed by these rules or by
                                                                    III. CONCLUSION
local rule if it determines that: (i) the discovery
sought is unreasonably cumulative or duplicative,                   For the foregoing reasons, Defendant's motion for
or can be obtained from some other source that is                   entry of protective order [52] is granted in part and
more convenient, less burdensome, or less                           denied in part. Defendant's motion is granted with
expensive[.]" FED. R. CIV. P. 26(b)(2)(C). It is                    respect to Topics C and D and denied in all
cautioned, however, that "[b]efore restricting                      remaining respects. Date: July 10, 2019
discovery, the court should consider the totality of                By: /s/_________
the circumstances, weighing the value of the
material sought against the burden of providing it,                 Lisa A. Jensen
and taking into account society's interest in                       United States Magistrate Judge
furthering the truth-seeking function in the
particular case before the court." Patterson v.
Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir.
2002) (internal quotation marks and citations
omitted).

After reviewing the totality of the circumstances,
the Court declines to limit the scope of the Rule
30(b)(6) deposition for these topics. In its motion,
Defendant solely relies on the conclusory
statement that "those same topics will be discussed
with Ibarra and Paulson in their depositions[.]"
Dkt. 52 at 5. However, the testimony of a witness



                                                                                                                            5
Schyvincht v. Menard, Inc.   Case No. 18 CV 50286 (N.D. Ill. Jul. 10, 2019)




                                                                              6
                                                1:15-cv-00211 (LGS) (SDA)
                            UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


         Syntel Sterling Best Shores Mauritius Ltd. v. Trizetto Grp., Inc.
                                                          Decided Jan 30, 2018



    1:15-cv-00211 (LGS) (SDA)                                                      unredacted versions be filed under seal.
                                                                                   The parties are directed to make such
    01-30-2018                                                                     filings under seal.

    Syntel Sterling Best Shores Mauritius Limited et                             2 See Letter-Motion dated January 16, 2018
    al., Plaintiffs, v. The Trizetto Group, Inc. et al.,                           from Ms. Sekel (ECF No. 307); Letter in
    Defendants.                                                                    opposition dated January 19, 2018 from
                                                                                   Mr. Cutri (ECF No. 319); Letter reply
    STEWART D. AARON, United States Magistrate                                     dated January 22, 2018 from Ms. Sekel
    Judge                                                                          (ECF No. 309).

                                                                                 3 See Letter-Motion dated January 18, 2018
    OPINION AND ORDER STEWART                             D.
    AARON, United States Magistrate Judge :                                        from Mr. Cutri (ECF No. 318); Letter in
                                                                                   opposition dated January 23, 2018 from
    Before the Court are three discovery motions: (1)                              Ms. Sekel (ECF No. 311); Letter reply
    a motion by Defendants/Counterclaim Plaintiffs,                                dated January 29, 2018 from Mr. Cutri
    The TriZetto Group ("TriZetto") and Cognizant                                  (ECF No. 321); Letter dated January 29,
    Technology Solutions Corp. ("Cognizant," and,                                  2018 from Ms. Sekel (ECF No. 322). ------

    collectively,      "Defendants"),       compelling                             --

    Plaintiff/Counterclaim Defendants, Syntel Best
                                                                        Oral argument on all three motions was held on
    Shores Mauritius Limited and Syntel, Inc.
                                                                        January 26, 2018 via telephone.
    (collectively, "Syntel") to provide a Rule 30(b)(6)
    witness or witnesses as to certain topics;1 (2)                     BACKGROUND
    Plaintiffs' motion to compel electronic production                  Syntel asserted claims in this action against
    concerning source code, damages information and                     Defendants alleging breach of contract, intentional
    information about confidential safeguards;2 and                     interference with contractual relations and
    (3) Defendants' motion for a declaration regarding                  misappropriation of confidential information.
2   Syntel's Platform Management Tools.3 *2                             (ECF Nos. 1, 39.) Defendants asserted
          1 See Letter-Motion dated January 16, 2018
                                                                        counterclaims against Syntel, alleging breach of
                                                                        contract, breach of implied covenant of good faith
            from Mr. Cutri (ECF No. 317); Letter in
            opposition dated January 19, 2018 from
                                                                        and fair dealing, misappropriation of confidential
            Ms. Sekel (ECF No. 316); Letter reply                       information, misappropriation of trade secrets,
            dated January 22, 2018 from Mr. Cutri                       unfair competition, tortious interference with
            (ECF No. 320). Certain correspondence                       prospective business relations and copyright
            discussed herein were redacted and the                      infringement. (ECF Nos. 21, 50, 215.) The claims
            Court   authorized   that   the   original,                 and counterclaims relate to a Master Services
                                                                        Agreement ("MSA") entered into between Syntel
                                                                        and TriZetto pursuant to which Syntel was to


                                                                                                                               1
    Syntel Sterling Best Shores Mauritius Ltd. v. Trizetto...   1:15-cv-00211 (LGS) (SDA) (S.D.N.Y. Jan. 30, 2018)

      assist TriZetto with software development,                    On or about January 2, 2018, Defendants served a
      consulting and other projects. This action arose              Notice of Videotaped Deposition on Syntel,
      after Cognizant, a Syntel competitor, acquired                pursuant to Rule 30(b)(6) of the Federal Rules of
      TriZetto and Syntel exercised its option to                   Civil Procedure, calling for a witness or witnesses
      terminate the MSA. See Syntel Sterling Best                   to testify on behalf of Syntel regarding certain
      Shores Mauritius Limited v. The Trizetto Group,               topics. (30(b)(6)Notice, Defs.' Jan. 16, 2018
      Inc., 15-CV-211 (LGS) (RLE), 2016 WL 5338550,                 Letter-Motion Ex. B, ECF No. 317-2 ("30(b)(6)
      at *1 (S.D.N.Y. Sep. 23, 2016).                               Notice"), at 6.) Syntel objected to providing a
                                                                    witness as to Topics 1 to 5, which generally relate
      DISCUSSION                                                    to (1) Syntel's collection and production of
      The scope of discovery in the federal courts is               documents, including, in particular, documents
      quite broad. See Klipsch Grp., Inc. v. ePRO E-                from Ankur Chadha; (2) Syntel's document
      Commerce Ltd., No. 16-3637-CV, 2018 WL                        preservation efforts; and (3) the unavailability of
      542338, at *7 (2d Cir. Jan. 25, 2018) (recognizing            certain of Syntel's computers. (Id. at 6-7.) Syntel
      the "extremely broad" discovery permitted by the              claims that no further inquiry regarding these
      Federal Rules of Civil Procedure). Under Federal              topics is necessary or appropriate because
      Rule of Civil Procedure 26, "parties may obtain               sufficient discovery has already taken place,
      discovery regarding any nonprivileged matter that             including through a comprehensive forensic
      is relevant to any party's claim or defense and               examination, and argues that Defendants' requests
      proportional to the needs of the case[.]" Fed. R.         4   are seeking to circumvent prior discovery *4
3     Civ. P. 26(b)(1). *3                                          orders in this case and "double check" Syntel's
                                                                    counsel's work. (Pls.' Jan. 19, 2018 Letter in Opp.,
      "Although not unlimited, relevance, for the
                                                                    ECF No. 316, at 1-3.)
      purpose of discovery, is an extremely broad
      concept." In re Namenda Direct Purchaser                      Rule 30(b)(6) permits a party to depose a
      Antitrust Litig., No. 15CIV7488CMJCF, 2017 WL                 corporation or other organization by sending it a
      4700367, at *2 (S.D.N.Y. Oct. 19, 2017) (internal             notice of deposition describing "with reasonable
      quotation and citation omitted). As for                       particularity the matters for examination." Fed. R.
      proportionality, Rule 26 tasks the Court to                   Civ. P. 30(b)(6). "While Rule 30(b)(6) is not
      consider "the importance of the issues at stake in            designed to be a memory contest, the deponents
      the action, the amount in controversy, the parties'           must be both knowledgeable about a given area
      relative access to relevant information, the parties'         and prepared to give complete and binding
      resources, the importance of the discovery in                 answers on behalf of the organization." BlackRock
      resolving the issues, and whether the burden or               Allocation Target Shares: Series S Portfolio v.
      expense of the proposed discovery outweighs its               Wells Fargo Bank, Nat'l Ass'n, No. 14 CIV. 10067
      likely benefit." Fed. R. Civ. P. 26(b)(1). On the             (KPF) (SN), 2017 WL 3610511, at *11 (S.D.N.Y.
      whole, "[a] district court has broad latitude to              Aug. 21, 2017) (internal citation and quotation
      determine the scope of discovery and to manage                omitted). "A Rule 30(b)(6) deposition notice, like
      the discovery process." EM Ltd. v. Republic of                other forms of discovery, is subject to the
      Argentina, 695 F.3d 201, 207 (2d Cir. 2012)                   limitations under Rule 26 of the Federal Rules of
      (citing In re Agent Orange Prod. Liab. Litig., 517            Civil Procedure." BlackRock, 2017 WL 3610511,
      F.3d 76, 103 (2d Cir. 2008)).                                 at *11 (internal citation omitted).

      I. Defendants' Motion for a Rule                              The Court is satisfied that Topics 1 to 5 are
      30(b)(6) Deposition is Granted in Part                        relevant to issues in the case, including alleged
      and Denied in Part                                            spoliation. However, the Court finds in its


                                                                                                                           2
    Syntel Sterling Best Shores Mauritius Ltd. v. Trizetto...   1:15-cv-00211 (LGS) (SDA) (S.D.N.Y. Jan. 30, 2018)

      discretion that not all of the requested discovery is         Finally, in Topic 5, Defendants seek information
      proportional. First, Topics 1(b) and 1(c) seek                regarding the unavailability of certain computers.
      information regarding the contents of files                   Syntel claims that this topic relates to a
      recovered from Mr. Chadha's devices that "hit on"             preliminary assessment that identified many
      the agreed-upon search terms, and the facts and               computers as unavailable when, in fact, that
      circumstances regarding how and why Mr. Chadha                number was significantly reduced during the
      and Syntel were in possession of these files. (30(b)          course of the forensic examination. The Court
      (6) Notice at 6.) The Court understands that Syntel           finds that the information sought in Topic 5 is not
      has already reviewed and produced files from                  proportional to the needs of the case, and hereby
      these devices that are responsive to TriZetto's               limits Topic 5 to the unavailability of the devices
      document requests. Here, what Defendants                      listed in ¶¶ 22(a) and (c) of the forensic examiner's
      essentially are seeking is for Syntel to prepare a            report. (Forensic Report, Defs.' Jan. 16, 2018
      witness to testify regarding non-responsive               6   Letter-Motion Ex. I, ECF No. 317-9, at 11.) *6
      documents. The Court finds that such testimony is
      not proportional to the needs of the case,                    II. Syntel's Motion to Compel
      particularly when Defendants can depose Mr.                   Electronic Production is Granted in
      Chadha regarding the contents of his files. The               Part and Denied in Part
      same is true for information regarding Mr.                    On November 17, 2016, Syntel served discovery
      Chadha's possession of those files, which can also            demands on Defendants seeking, among other
5     be *5 obtained from Mr. Chadha himself. Thus,                 things, production by Defendants of source code,
      the Syntel 30(b)(6) witness or witnesses need not             damages information and information about
      testify regarding Topics 1(b) and 1(c).                       confidential safeguards. Certain materials were
                                                                    produced by Defendants on April 21, 2017, along
      As for Topics 3 and 4, the Court hereby limits the
                                                                    with an invitation to Syntel to review and inspect
      scope to "facts and circumstances relating to" the
                                                                    at TriZetto's office in Colorado, "TriZetto source
      requested topics (i.e., Syntel's document collection
                                                                    code, documents relating to Defendants' efforts to
      and production and preservation efforts,
                                                                    protect and safeguard their intellectual property
      respectively), as opposed to "[a]ll facts,
                                                                    and confidential, proprietary information, and
      circumstances [and] documents." (30(b)(6) Notice
                                                                    documents relating to damages in this case." (Pls.'
      at 7.) Defendants may inquire at the Rule 30(b)(6)
                                                                    Letter-Motion, Ex. 2, ECF 307-2.) Defendants
      deposition about what Syntel did to collect and
                                                                    assert that "certain legacy systems and data are not
      produce documents in this action, and to
                                                                    amenable to mass production in review
      understand what Syntel did to preserve
                                                                    platforms." (Defs.' Letter in Opp., ECF No. 319, at
      documents, including through the distribution of
                                                                    3.) Defendants "offered to make a knowledgeable
      preservation notices. The Court is mindful that
                                                                    employee available to assist Syntel in
      such inquiries may touch upon matters that are
                                                                    understanding and querying any information from
      protected by the work product doctrine or other
                                                                    the [TriZetto Colorado] databases and to produce
      privilege, but is also mindful that "permitting a
                                                                    any such information." (Id.) Syntel has not
      party to invoke work product as a blanket obstacle
                                                                    conducted such a review and inspection, but is
      to a 30(b)(6) deposition" may "undermine the
                                                                    seeking by its motion to have Defendants
      important utility of that device." 8A Charles A.
                                                                    "produce electronically" the "relevant and
      Wright, Arthur R. Miller & Richard L. Marcus,
                                                                    responsive material." (Pls.' Letter-Motion, ECF
      Fed. Prac. & Proc. Civ. § 2103 (3d ed. 2010).
                                                                    No. 307, at 1.)
      Syntel may, of course, assert any valid objections
      on the grounds of the work product doctrine.



                                                                                                                            3
    Syntel Sterling Best Shores Mauritius Ltd. v. Trizetto...   1:15-cv-00211 (LGS) (SDA) (S.D.N.Y. Jan. 30, 2018)

      Documents regarding Defendants' damages and                   for an Order compelling Syntel to produce a
      Defendants' protections of their trade secrets and            declaration from a competent witness that
      related material plainly are relevant and should be           "answers and explains" four questions set forth on
      produced. The Court agrees with Plaintiffs that it            page 3 of Defendants' counsel's letter of January
      is the responsibility of Defendants, not Plaintiffs,          18, 2018 ("January 18 Questions"). (Defs.' Jan. 18,
      to search for and identify such documents. Thus,              2018 Letter-Motion, ECF No. 318, at 3.) Syntel
      to that extent, Syntel's motion to compel electronic          opposes this motion, arguing, among other things,
      production of such documents, set forth in                    that depositions of nine Syntel employees are
      Request for Production Nos. 5, 6 and 14. (Pls.'               scheduled in the next six weeks and that
      Letter-Motion, Ex. 2, ECF 307-1, at 7-8, 14), is              Defendants can take live testimony regarding the
      granted.                                                      Platform Management Tools. (Pls.' Letter in Opp.,
                                                                    ECF No. 311, at 2-3.)
      Syntel also seeks "electronic production" of source
      code-related information. The Court recognizes                Defendants' did not initially cite to any authority
      that this type of information can be difficult to             that would entitle them to such a declaration.
7     produce in a standard electronic *7 format, as                (Defs.' Jan. 18, 2018 Letter-Motion, ECF No. 318,
      Defendants claim here. Indeed, the Federal Rules          8   at 3.) In a supplemental letter *8 submitted after
      of Civil Procedure expressly envision "inspection             oral argument, Defendants assert that authority
      and related activities[,]" which the Court finds is           exists to require such a declaration from three
      appropriate under the circumstances. Fed. R. Civ.             sources: (1) the Court's inherent authority; (2) Fed.
      P. 34(b)(2)(B). Thus, Syntel's motion regarding the           R. Civ. P. 31(a)(4) (deposition on written
      source code-related information is denied without             questions); and (3) Fed. R. Civ. P. 37(b)(2)(A)
      prejudice. If Syntel wishes to pursue further                 (sanctions for not obeying a discovery order).
      discovery regarding source code, it must inspect              (Defs.' Jan. 29, 2018 Letter, Ex. A.)
      the source code-related information in TriZetto's
                                                                    The Court in its discretion declines to use its
      office in Colorado within thirty (30) days from the
                                                                    inherent authority to provide Defendants the relief
      date of this Order. At such inspection, Defendants
                                                                    sought, and also declines to issue sanctions.
      are ordered to make a knowledgeable employee
                                                                    Moreover, as far as the Court is aware, Defendants
      available to assist Syntel in understanding and
                                                                    have not sought to proceed by way of depositions
      querying any information from the TriZetto
                                                                    by written questions under Fed. R. Civ. P. 31, in
      databases and to produce any such information. In
                                                                    lieu of depositions by oral examination under Fed.
      addition, Defendants shall identify for Syntel at
                                                                    R. Civ. P. 30.
      such inspection the source code-related
      information that Defendants deem to be relevant.              As noted by Syntel, there are nine depositions of
      If, after such inspection is completed, Defendants            Syntel witnesses on oral examination that will take
      believe that further discovery regarding the source           place in the next six weeks, and Defendants can
      code is needed, they can renew their motion.                  seek answers to their questions during these
                                                                    depositions. In addition, the Court hereby grants
      III.   Defendants'   Motion      for                          leave to Defendants to ask the four January 18
      Declaration   Regarding    Platform                           Questions, at the Rule 30(b)(6) deposition of
      Management Tools is Denied                                    Syntel's witness that is referenced above. Thus,
      At a hearing on June 29, 2016, Magistrate Judge               Defendants' Motion is denied.
      Ellis granted a motion to compel by Defendants
      regarding Syntel's Platform Management Tools.
                                                                    CONCLUSION
      (Tr., ECF No. 166, at 2.) Defendants now move                 For the foregoing reasons, it is hereby ORDERED
                                                                    that:


                                                                                                                            4
    Syntel Sterling Best Shores Mauritius Ltd. v. Trizetto...   1:15-cv-00211 (LGS) (SDA) (S.D.N.Y. Jan. 30, 2018)

           1. Defendants' motion to compel Syntel to              SO ORDERED.
           provide a Rule 30(b)(6) witness or
                                                                  DATED: New York, New York
           witnesses as to Topics 1 to 5 is GRANTED
           IN PART AND DENIED IN PART. Syntel                     January 30, 2018
           shall provide a witness or witnesses to
                                                                  /s/_________
           testify regarding Topics 1 to 5, as modified
           on pages 4 to 5 of this Opinion and Order.             STEWART D. AARON
           Defendants also have leave to take
                                                                  United States Magistrate Judge
           testimony from Syntel's witness or
           witnesses regarding the January 18
           Questions.     Syntel's    Rule     30(b)(6)
           deposition shall be taken as soon as
           practicable, but no later than February 16,
           2018.

9     *9
           2. Syntel's motion to compel electronic
           production       concerning        damages
           information and information about
           confidential safeguards is GRANTED.
           Syntel's motion concerning source code-
           related    information      is    DENIED
           WITHOUT PREJUDICE. If Syntel wishes
           to pursue further discovery regarding
           source code, it must inspect the source
           code-related information in TriZetto's
           office in Colorado within thirty (30) days
           from the date of this Order. At such
           inspection, Defendants are ORDERED to
           make a knowledgeable employee available
           to assist Syntel in understanding and
           querying any information from the
           TriZetto databases and to electronically
           produce any such information. In addition,
           Defendants shall identify for Syntel at such
           inspection the source code-related
           information that Defendants deem to be
           relevant.

           3. Defendants' motion to compel Syntel to
           produce a declaration is DENIED.




                                                                                                                     5
Syntel Sterling Best Shores Mauritius Ltd. v. Trizetto...   1:15-cv-00211 (LGS) (SDA) (S.D.N.Y. Jan. 30, 2018)




                                                                                                                 6
